Citation Nr: 1713492	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-45 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-transplant heart disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a post-transplant surgical scar, to include as secondary to post-transplant heart disease.

3.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for hip osteoporosis, to include as secondary to a low back disability.

6.  Entitlement to service connection for a thoracic spine disability, to include as secondary to a low back disability.

7.  Entitlement to service connection for generalized arthritis, to include as secondary to a low back disability.

8.   Entitlement to increases in the (10 percent prior to May 14, 2012 and 20 percent from that date) "staged" ratings assigned for a low back disability.

9.  Entitlement to a rating in excess of 10 percent for a right wrist disability.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to July 1975 and from April 5, 1976 to June 30, 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Upon close review of the expanded record, the Board finds that further development of the evidence is required to comply with VA's duty to assist the Veteran.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

Regarding heart disease and diabetes mellitus, the Veteran receives ongoing treatment for heart disease status post-transplant in June 2003, and also has a diagnosis of type 2 diabetes mellitus.  Under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e)), if he is shown to have been exposed to herbicides/Agent Orange in service, his type 2 diabetes and ischemic heart disease may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange in service applies only to Veterans who served in Vietnam.  The Veteran is not shown to have served in Vietnam; he contends that he was exposed to Agent Orange while serving in Hawaii.  He claims that, while stationed in Hawaii with the 25th Infantry Division, as a combat engineer (and doing occasional jobs around the Pacific), from time to time he helped to move, maintain, and clean facilities which held containers of Agent Orange.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service with a request for review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  

Upon review of the record, it does not appear that the evidentiary development procedures required when there is an allegation of exposure to Agent Orange have been followed.  The Court has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  As the allegation of herbicide exposure in the Hawaiian Islands cannot be resolved based on the current record, further development of pertinent evidence is necessary.

Regarding the claims for increased ratings for low back and right wrist disabilities, in Correia v. McDonald, 28 Vet. App. 158 (2016) the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible when assessing joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The February 2016 VA examination reports do not comply with Correia.  Accordingly, another examination to address the Correia deficiencies is necessary.  

Regarding the claims of service connection for osteoporosis/osteopenia of the hips, thoracic compression fractures, and generalized arthritis, the Veteran contends that such disabilities are secondary to his service-connected low back disability.  Specifically, the medical evidence leaves unclear what symptoms (and associated impairment) are attributable to each of these claimed disabilities, including how or whether they differ from the symptoms and impairment attributable to the service-connected low back disability.  Additionally, a January 2009 VA examiner noted that the medical evidence "documents osteopenia arthritis in compression fractures, osteopenia of the hips"; the examiner opined that "these are separate issues not related to the [Veteran's] back strain" and that "this is a separate natural occurring phenomenon".  This opinion was unaccompanied by rationale and is inadequate for rating purposes.  The probative value of a medical opinion rests in part on the completeness of the record on which it was based, and also on the explanation of rationale for the opinion.  A remand for further development, with clarification of the claimed disabilities and the symptoms/impairment caused by each, is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran testified that he last worked in 1992 and has received Social Security Administration (SSA) disability benefits since then.  The claims file contains a July 2010 response from SSA indicating that after exhaustive and comprehensive searches, medical records could not be located, and further efforts would be futile.  The Veteran testified that he had obtained and submitted his records from SSA (and he still has copies of them).  Accordingly, as he indicated he has copies and the records are constructively of record, he must be asked to provide them.  

The Veteran alternatively contends that his hypertension is related to (was caused or aggravated by) his diabetes mellitus; his claim of service connection claim for hypertension is therefore inextricably intertwined with the claim of service connection for diabetes mellitus and consideration of the claim must be deferred, pending the resolution of the diabetes claim.  The claim of service connection for a post-transplant surgical scar is inextricably intertwined with the claim of service connection for heart disease and consideration of that claim must also be deferred.  The matter of entitlement to a TDIU rating is inextricably intertwined with all of the claims on appeal, and consideration of that matter must be deferred pending resolution of the remaining claims.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit copies of the SSA records in his possession (as he testified), specifically including the disability decision letter granting him benefits and the medical records underlying the SSA decision.

2.  The AOJ should ask the Veteran to identify with as much detail as possible the circumstances of his alleged exposures to herbicides; i.e., where, how, and when they occurred, and the precise unit (25th Infantry Division being too broad) in which he was serving at the time, as well as how his duties placed him in such circumstances.  The AOJ should then contact the C&P Service with a request for a review of the inventory of herbicide operations maintained by the DOD to determine conclusively whether or not herbicides were transported, stored or used as alleged by the Veteran.  

3.  If exposure to herbicides is not verified by the request to C&P, verification should be sought from JSRRC.  The AOJ should forward a list of the Veteran's service dates and duty locations as well his contentions regarding the nature of his exposure to herbicides in service to JSRRC and request verification of his exposure to herbicides.  If herbicides are conclusively determined to not have been stored/used as alleged, it should be so certified; if they were stored/used as alleged, it should be so certified; if there merely is insufficient information to verify or exclude such use it should be so stated, with the scope of the search described.

4.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his osteoporosis/osteopenia of the hips, thoracic compression fractures, and generalized arthritis, and to assess the severity of his service connected lumbar spine and right wrist disabilities.  The entire claims file should be made available to the examiner in conjunction with this request.  Any diagnostic testing deemed necessary should be performed and all findings should be reported in detail.  Based on examination findings and review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each hip and thoracic spine disability, and joint affected by generalized arthritis.  If any symptom and/or related impairment may be attributable to more than one entity diagnosed (including the already service-connected low back disability), please indicate, to the extent possible, the diagnosis that is primarily responsible for the symptom/impairment.

(b)  Please identify the likely etiology of each diagnosed disability entity.  Regarding each, please indicate:

(i.)  Is it at least as likely as not (a 50% or greater probability) that the disability is related to the Veteran's service/was incurred/aggravated therein?

(ii)  Is it at least as likely as not (a 50% or greater probability) that the disability was caused by an already service-connected disability (to include a low back disability)?  

(iii.)  Is it at least as likely as not (a 50% or greater probability) that the disability was aggravated by an already service-connected disability (to include a low back disability)?

(c)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examinations of the low back and right wrist should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, AND with the range of the opposite undamaged wrist joint.  If the back cannot be tested on "weight-bearing," the examiner must specifically indicate that such testing cannot be done.  

(d)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine and the right wrist.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must provide an explanation why that is so. 

The examiner must fully explain the rationale for all opinions, with citation to supporting factual data/lay statements, as deemed appropriate.  If the examiner cannot provide any requested opinion without resort to mere speculation, he or she should expressly so indicate, explaining why an opinion cannot be made without resorting to speculation.

5.  Thereafter, the AOJ should review the record, arrange for any further development indicated, and readjudicate the claims on appeal (regarding hypertension including in light of the determination regarding diabetes mellitus, regarding post-transplant surgical scar in light of the determination regarding post-transplant heart disease, and regarding a TDIU rating in light of the determinations on the remaining claims and following any further development indicated).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

